Case 2:19-cv-01509-RFB-VCF Document1-3 Filed 08/29/19 Page 1 of 8

Exhibit 3
Case 2:19-cv-01509-RFB-VCF Document1-3 Filed 08/29/19 Page 2 of 8

Defendants’ videos with Plaintiff’s likeness, image and celebrity
Personality airing on defendants’ various media platform

I
T

 

i
Tl

€ doc nuzum x

we jj“ = 3.1K views: / months ago

What is Low Stomach
Acid? How to | "Doc Talks”
with Dr. Daniel Nuzum
Organixx

7.2K views ~ 11 months ago

see

Does Stomach Acid Kill
Probiotics? | "Ask the Doc"
Lala No with Dr. Daniel Nuzum
Organixx

2.8K views - 9 months ago

sae

What Causes a Large, Hard
Stomach | "Doc Talks" with
Dr. Daniel Nuzum

Organixx

13K views - 8 months ago

e3 es

Vitamin Deficiency
Symptoms On Your Face |
"Doc Talks" with Dr. Danie...

Organixx
9K views - 7 months ago

£2 e

ee a

Can You Take Too Many
Supplements? | "Doc Talks”
with Dr. Daniel Nuzum
Organixx

8.6K views - 7 months ago

Health Benefits of
Collagen | "Doc Taiks" with
Dr. Daniel Nuzum

Pees es en teense

see

 

Page 1
Case 2:19-cv-01509-RFB-VCF Document 1-3 Filed 08/29/19 Page 3 of 8

ome he
Si

 

€ doc nuzum x

648 views - 2 weeks ago 215 views - 1 month ago 187 views

The Liver and :
Hypothalamus

Dr. Nuzum
6.1K views - 3 years ago

eee

Super Earth Energy Part 1

- Dr. Nuzum
— @ORNUZUMS” 1.5K views - 3 years ago

NUTRACEOTICALS INC.

    
  

Super Earth Ene

 

ee

The Proper Detox
Sequence | Complete Body
Cleanse | "Doc Talks" with...

Organixx
5.3K views - 6 months ago

see

Holistic Doctor Wrongly

Accused - Doc Nuzum
Organixx
69K views - 1 year ago

seo

Is Rebounding Safe For
Everyone? | "Ask the Doc"
with Dr. Nuzum

Organixx
1.3K views - 6 months ago

see

How Much Exercise Do
You Really Need? - "Doc
Talks" with Dr. Daniel Nuz...

 

Pawez
Case 2:19-cv-01509-RFB-VCF Document 1-3 Filed 08/29/19 Page 4 of 8

RR SB

Dr.Nuzum, Sean, & Ty talk

fulvic acid

onebode48
2.4K views « 2 years ago

ie

Can | Open A Vitamin
Capsule and Mix It With
Water? | ‘Ask the Doc’ wit...

Organixx
3.3K views - 9 months ago

o> >

Nutraceutical vs.
Pharmaceutical & Why
Organic Matters | Empo..
Organixx

666 views : 7 months ago

Se

How This Detox System
Can Change Your Life -
What Dr. Nuzum's patient...

Organixx
18K views : 2 years ago

 

a

How to Get Rid of Estrogen
Dominance & Support
Healthy Hormonal Balanc...

 

paged
Case 2:19-cv-01509-RFB-VCF Document1-3 Filed 08/29/19 Page 5 of 8

7 snes

erty
Or

i)
a

eatin

a

Jt

as

at ae,
5

ae

 

Organixx
6.2K views - 11 months ago

New Stomach Health by
Dr. Nuzum

Beal Media
1K views - 2 years ago

Vitamin D vs Vitamin D3:
What's the Difference? |
"Doc Talks" with Dr. Danie...
Organixx

11K views - 8 months ago

What Do Your Nails Reveal
About Your Health? |
Ridges in Fingernails | "As...

Organixx
2.5K views - 8 months ago

Health Talks with Dr. Daniel
Nuzum & Special Guests -
Educational Health Video...

Organixx
53 videos

When is a Good Time to
Eat Gut-Friendly Fermented

Food? | "Ask the Doc’ wit...

Organixx
1.6K views - 10 months ago

Dr.Nuzum, Sean, & Ty talk
fulvic acid

ci a A i a MS

a eS

Pes

& %

a

Ses

2s

SSS

Page4t
Case 2:19-cv-01509-RFB-VCF Document1-3 Filed 08/29/19 Page 6 of 8

 

€ doc nuzum x

urganixx
730 views - 8 months ago

ses

Are Bioidentical Hormones

Rada! Safe to Take with E-Plexx? |

os é “Ask the Doc’ with Dr. Da...
oot

Organixx
2.9K views - 11 months ago

Lee

Principle #4 - Healing is a
Process - Dr. Dan Nuzum's
Philosophy of Healing

Dr. Nuzum
679 views - 5 months ago

Ree

8 | Protecting Your lodine
wee ere Receptor Sites From
hadtatecte. =, Toxins | Halogens Explain...

Organixx

493 views - 7 months ago

 

The Basics of :
Detoxification

Dr. Nuzum
7.1K views - 4 years ago

eee

Is Collagen Good for
Someone on a Keto Diet? |
"Ask the Doc" with Dr. Da...

Organixx
1.4K views - 8 months ago

soe

) Will Sitting in a Detox Bath
eat aN too Long Allow Toxins to
* Maine OC | ~~ Re-Ahsorh? | "Ask the Do..

 

Page
Case 2:19-cv-01509-RFB-VCF Document 1-3 Filed 08/29/19 Page 7 of 8

|
T

€— doc nuzum x

FRAN

10 videos

Eh

 

TI

ese

Doc Nuzum at work

Dan Nuzum
553 views - 1 year ago

see

Signs You have too much
Estrogen (If You're a Man) |
“Doc Talks" with Dr. Danie...

Organixx
5.8K views - 9 months ago

is it Effective to take E-
Plexx if You are
Postmenopausal | "Ask th...

Organixx
372 views - 8 months ago

eee

ES

Can | take Blood Pressure
and Aspirin Medication
with Turmeric? | "Ask the...
Organixx

6.2K views - 11 months ago

New Stomach Health by
Dr. Nuzum

Beal Media
1K views - 2 years ago

see

see

Vitamin D vs Vitamin D3:

 

PageO
Case 2:19-cv-01509-RFB-VCF Document 1-3 Filed 08/29/19 Page 8 of 8

€ doc nuzum

MUTRACEUTICALS INC.

Liver Cleanse

 

Organs

 

 

 

 

  

Parti ya

 

by Doc Nuzum)
Dan Nuzum
804 views - 3 years ago

The Bad Guys in Your Gut;
How to Cleanse “Bad”
Bacteria from Your Stom...
Organixx

10K views - 1 year ago

ee

#28

DR Nuzum Digest
Beal Media
905 views - 3 years ago

Dr Daniel Nuzum 1

Frank Davis
914 views - 2 years ago

BBR

Liver Cleanse Part 1
Dr. Nuzum
4.3K views - 3 years ago

see

ses

introducing: Naturally
Sourced Collagen Blend -
Dr. Daniel Nuzum Explain...
Organixx

730 views - 8 months ago

Ara Rinidantical Marmoanac :

Paes /
